Citation Nr: 0212287	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  94-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
left posterolateral disc herniation at L5-S1 with posterior 
disc herniation at L4-5, from September 15, 1992.

(The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for aggravation of bilateral hearing loss will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from August 1993 and 
May 1996 rating decisions of the Houston, Texas Regional 
Office (RO) which granted service connection for a low back 
disorder with herniated nucleus pulposus and degenerative 
changes, rated 10 percent disabling from September 15, 1992.  
During the pendency of the appeal, the 10 percent disability 
evaluation was increased to 20 percent by rating action dated 
in December 2000, effective from September 15, 1992.  This is 
the initial rating assigned for the service-connected low 
back disorder.   As will be discussed below, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

This case was remanded by a decision of the Board dated in 
June 2000.  Development having been completed, the case is 
once again before the Board for appellate review.

In December 1999, the veteran testified as to this issue at a 
hearing before a Member of the Board sitting at the RO; the 
transcript of which is of record.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  From September 15, 1992 to March 29,1998, left 
posterolateral disc herniation at L5-S1 with posterior disc 
herniation at L4-5 was manifested by intermittent low back 
pain with radicular symptomatology, as well as significant 
degenerative and discogenic changes shown on X-ray, with 
moderate limitation of motion on the whole, compatible with 
no more than moderate intervertebral disc syndrome; no 
objective findings of neurologic deficit were indicated.

3.  From March 30, 1998, the service-connected low back 
disorder has been manifested by symptoms which include 
recurring attacks of low back pain with radicular 
symptomatology with evidence of intermittent relief on 
medication, as well as significant degenerative and 
discogenic changes shown on X-ray, with severe limitation of 
motion on the whole, and some sensory changes compatible with 
severe intervertebral disc syndrome.

4.  A pronounced intervertebral process manifested by 
symptoms of sciatic neuropathy which include muscle spasm, an 
absent ankle jerk or other significant neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief is not clinically demonstrated; the 
veteran is shown to be capable of full-time employment and 
works 12-hour shifts at a time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for left posterolateral disc herniation 
at L5-S1 with posterior disc herniation at L4-5 were not met 
between September 15, 1992 and March 29, 1998.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2001); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

2.  The criteria for a 40 percent disability evaluation for 
left posterolateral disc herniation at L5-S1 with posterior 
disc herniation at L4-5 were met from March 30, 1998.  38 
U.S.C.A. §§ 1155, 5103A, 5107 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2001); Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected low back 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects and warrants a higher 
rating.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 


As evidenced by the October 1997, May 1998, December 2000, 
and February 2001 supplemental statements of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, as evidenced by multiple 
letters in the record soliciting clinical information from 
various providers.  He has undergone multiple VA orthopedic 
and neurologic evaluations with respect to the claim, as 
specified below, and a report from his private provider dated 
in September 2000 has also been associated with the claims 
folder.  The appellant was afforded personal hearings in this 
regard in March 1996 and December 1999, and the case was 
remanded for further development of the claim in June 2000.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

Service connection for degenerative changes of the low back 
was initially established by rating action dated in August 
1993, effective from the day after the veteran's discharge 
from service, September 15, 1992.  By rating action dated in 
May 1996, the RO service-connected disc changes in the lower 
back, thereby enlarging the grant of service connection for 
low back disability, and characterized it as disc bulge L4-5 
with herniated nucleus pulposus and L5-S1 left posterolateral 
uncinate spur containing an annular tear impinging the 
epidural fat and deflecting the transiting left S1 nerve root 
with degenerative changes.  A 10 percent rating was 
established, effective from September 15, 1992.  As noted 
previously, the 10 percent disability evaluation was 
increased to 20 percent by rating action dated in December 
2000, effective from September 15, 1992.  Following most 
recent VA examination in October 2000, the service-connected 
low back disorder has been characterized as left 
posterolateral disc herniation at L5-S1 with posterior disc 
herniation at L4-5.  

In instances where the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  If 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's service-connected disc bulge at L4-5 with 
herniated nucleus pulposus and L5-S1 with left posterolateral 
spur with degenerative changes is evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) which provides that a 20 percent disability 
rating requires moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. Part 4, Code 5293. 

The service-connected low back disability may also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
pertaining to limitation of motion.  Moderate limitation of 
motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5292.  
A 40 percent evaluation requires severe limitation of motion.  
Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran was afforded a VA examination for compensation 
and pension purposes in October 1992.  History relating to 
inservice injuries was noted.  The appellant complained of 
intermittent low back pain radiating into the left leg for 
which he reported taking Tylenol on a daily basis.  He stated 
that he had no problems standing, could walk 2 1/2 miles, but 
could not run or jog at all.  He indicated that he could sit 
for up to three hours of driving, that lifting was limited to 
20 pounds, and that he could squat and kneel.  

Physical examination of the back disclosed findings which 
included a minimal decrease in lumbar lordosis with 
percussion pain over the lumbosacral segment in the midline.  
It was reported that pain radiated to the left gluteal area 
on percussion.  There was no pain on deep palpation of the 
sacroiliac or gluteal areas, bilaterally.  The Lasegue's sign 
was positive on the left at 35 degrees with worsening on 
dorsiflexion of the toes.  Circumference of both calves was 
equal.  Reflexes were present, normal and equal, bilaterally 
at 3+.  Tiptoe and heel walking were noted to be entirely 
normal.  It was reported that range of motion of the 
lumbosacral spine was practically within normal limits, with 
pain being elicited in the left back upon extension and 
anterior flexion.  A pertinent diagnosis of status post 
recurrent low back sprain with radiculopathy was rendered.  

The appellant underwent VA orthopedic and neurologic 
evaluations of his back in June 1997 wherein he indicated 
that he continued to have lumbosacral discomfort aggravated 
by certain activities, a shooting pain radiating into the 
left leg, as well as numbness if he sat too long, and giving 
way of the left lower extremity.  He reported decreased 
sexual function as well as bowel and bladder difficulties.  
The veteran said that he took Tylenol for relief of his 
symptoms and indicated that he had not had any significant 
follow-up subsequent to his discharge from service.  He 
reported working as a warehouse clerk.  

Orthopedic examination disclosed no tenderness of the 
lumbosacral area.  The veteran was observed to have a good 
range of motion upon tilting and rotating the upper torso to 
the left and right, and could achieve flexion to within 75 
degrees of the vertical.  There was satisfactory heel and toe 
standing and reflexes of the knees were intact and equal at 
2+.  It was reported that there was satisfactory and equal 
strength of the knee extensors, ankle and great toe 
dorsiflexors, and that there was no lower extremity atrophy.  
X-rays of the lumbosacral spine were obtained.  A diagnostic 
impression of history of lumbosacral injury with persistent 
lumbosacral symptoms at this time showing no objective 
findings of lower extremity radiculopathy was rendered.  It 
was added that there was evidence of a two-level disc disease 
on CAT scan, considered to be nonsurgical. 

Upon neurologic evaluation in June 1997, it was observed that 
the appellant was in mild distress due to low back pain.  
Motor study revealed normal strength in the legs without 
atrophy or fasciculations.  The reflexes were symmetric at 
2/4, to include 2+/4 ankle jerks.  Sensation was intact to 
pinprick in all four extremities and was not diminished in 
the lumbar or dorsal spine posteriorly.  The veteran did not 
ambulate with assistive devices, could walk on heels and 
toes, as well as tandem walk with negative Romberg and drift.  
He could perform partial knee bends.  The examiner stated 
that range of motion of the lumbar spine was 50 percent of 
normal but that the veteran was observed to be able to get on 
and off the examination table and lie down and sit up without 
assistance.  There was negative straight leg raising, 
bilaterally, in the supine position.  It was reported that 
the veteran had back pain at 45 degrees, and hamstring 
tightening without radiation.

Following review of X-rays, the examiner rendered an 
impression to the effect that there was evidence of mild, 
left lumbar radiculitis, but that it was medically improbable 
that the mild process at L4-5 and L5-S1 was causing any 
bladder, bowel or sexual dysfunction.

The veteran underwent examination of the low back in March 
1998 and complained of daily somewhat severe low back 
discomfort which radiated into his left buttock and down to 
the arch of his foot, described as a numb, 'tingly' sensation 
and an "electrical charge."  He said that he wore a corset 
at work where he drove a forklift in a warehouse, and stated 
that he had increased symptoms when he lay down.  It was 
reported that he had not used very many anti-inflammatory 
medications, but indicated that intermittent aspirin as well 
as Vicodin helped his symptoms quite a bit.  

Upon physical examination, the veteran ambulated with a 
normal gait but was noted to be reticent about moving around 
for focus examination of his back, complaining of pain.  He 
complained of severe pain with any percussion of the lumbar 
spine, to include light touch.  The examiner noted that there 
was much withdrawal reflex during the course of the 
examination without any obvious spasm.  It was reported that 
range of motion was extremely restricted and bore almost no 
resemblance to that depicted in the June 1997 examination.  
The veteran was observed to barely be able to flex to 40 
degrees, extend to 20 degrees, side bend to 20 degrees and 
twist/rotate to 20 degrees.  The examiner pointed out that 
this was during direct examination only, and that when the 
spine was indirectly examined as he climbed up on the 
examining table, his motions seemed to be better.  The 
examiner stated that in the "disguised" sitting position, 
both knees could be extended through the hip joint and 
brought to a 90 degree position without any complaint of back 
pain, i.e., that disguised straight leg raising was negative.  
It was noted that this finding tended to negate any valid 
consideration of the observed lumbosacral spine range of 
motion.  Some mild tenderness of the left buttock was 
elicited.  

Neurological evaluation revealed a 2+ giving way response, 
particularly with the foot evertors, bilaterally.  There was 
no sensory disturbance.  Deep tendon reflexes were brisk in 
the knee and ankle, and the motor examination showed no 
weakness other than the giving way response.  The veteran's 
lumbosacral spine films were reviewed.  A pertinent diagnosis 
of degenerative disc disease of the lumbosacral spine, 
progressive, was rendered.  In subsequent commentary, the 
examiner opined that the veteran did not show any neurologic 
dysfunction and that the radicular features indicated 
subjectively were not confirmed on objective examination.  It 
was opined, however, that although not severe, lower back 
dysfunction was justified, and that despite the 
inconsistencies on examination, consideration should be given 
for accepting the veteran's complaints regarding his lower 
back.  

The veteran presented testimony in December 1999 before a 
Member of the Board sitting at San Antonio, Texas to the 
effect that when sitting or walking around, he felt a sharp 
pain shooting down both legs. He said that he had pain when 
he sat for extended periods of time, as well as muscle spasms 
in his back every other day upon prolonged sitting or 
activity.  The veteran related that he had not sought 
treatment from a neurologist, but that a civilian physician 
had told him that the condition would improve if he lost 
weight.  He said that he had been unable to lose weight 
because of limited exercise capacity due to problems with his 
back.  The veteran stated that he had been prescribed two 
types of medication for his back and had been referred for 
physical therapy due to low back symptoms.  He related that 
he was a shipping and receiving clerk whose duties included 
heavy lifting and moving equipment, but that he could not do 
this because of an inability to engage in any prolonged 
activity.  At the beginning of the hearing, the accredited 
representative specified ways in which it was felt that 
development of the veteran's claim was lacking from a 
neurology standpoint, and that this had contributed to 
inadequate prior VA examinations.

A medical report dated in September 2000 was received from C. 
J. Rana, M.D., in which it was noted that the appellant 
stated that he continued to have some low back pain for which 
further assessment or treatment for conservative management 
was desired.  Pertinent findings on physical examination 
included forward flexion to 50 degrees, extension to the 
neutral position and lateral bending at the thoracolumbar 
junction.  It was reported that there was poor segmental 
motion in the mid to lower lumbar levels.  Sciatic stretch 
signs were positive on the right at about 40 to 50 degrees 
and were negative on the left.  Ankle jerks and deep tendon 
reflexes were normal in the lower extremities and strength 
was good.  Sensation was mildly reduced laterally along the 
right foot.

Private magnetic resonance imaging (MRI) of the lumbar spine 
was accomplished in September with findings of left 
posterolateral disc herniation at L5-S1 and posterior disc 
herniation at L4-L5.

Pursuant to Board remand of June 2000, the appellant was 
afforded a comprehensive VA orthopedic examination in October 
2000.  The veteran stated that he had almost constant low 
back pain which did diminish in severity with walking for 
approximately 1/2 mile.  He said, however, that walking in 
excess of that distance resulted in severe back pain and 
lower extremity discomfort.  He related that the pain became 
accentuated with any prolonged sitting, driving or riding, 
bending, stooping, lifting, coughing, sneezing or lying in 
the prone position.  It was reported that weather exacerbated 
his low back pain.  In addition to low back and iliac pain, 
the appellant described a shooting electric type of sensation 
that traveled down the lower extremities, primarily over the 
lateral thigh and calf region.  He indicated that the 
severity and frequency of the symptoms were greater on the 
left than on the right.  It was noted that he had been under 
the care of a family physician as well as a rehabilitation 
specialty clinic during the past six months, and that on his 
most recent visit, he had been referred for physical therapy 
to begin a program of treatment three times a week.  

The veteran was reported to have stated that he had been 
prescribed a number of medications, including Naproxen, 
cyclobenzaprine, Neurontin, Vioxx, Celebrex and Arthrotec for 
his symptoms.  He said that he did not take the nonsteroidal 
anti-inflammatories all at the same time, but took them one 
at a time.  He denied the use of a back support device.  The 
appellant related that he worked a 38-hour week in three 12-
hour night shifts, and stated that he had lost no time from 
his job on account of back symptoms.  He said that during his 
shifts, he spent approximately four hours working at a desk 
and eight hours driving a forklift.  The veteran indicated 
that he did not engage in recreational pursuits in his off 
hours, but did visit his grandmother regularly.  He said that 
on rare occasions, he cut the grass in a small yard with a 
manual mower.  He related that he had days in which his 
overall symptom level was considerably worse than others.  
The examiner noted that interestingly, he had not had a 
really severe episode of back and leg pain during his working 
hours, but that when not at work, there were occasions when 
he was unable to get out of bed because of severe back and 
leg pain, and that this had occurred approximately 20 days 
over the past six months.  It was noted that he was not being 
considered for any type of surgical procedure.  

Physical examination disclosed that the veteran walked with a 
normal appearing gait from the waiting room to the 
examination area without evidence of pain.  He was observed 
to sit comfortably in a relaxed posture during the interview 
portion.  It was noted that during the physical examination, 
he began to restrict his movements and reported that he was 
having a particularly bad day as far as pain was concerned.  
Observation of the veteran upon undressing showed that he was 
able to remove his shirt and trousers, and shoes and socks, 
but at a slightly slowed pace.  He had a level pelvis in the 
standing position with normal spinal contour on posterior and 
lateral viewing.  Palpation of the lower lumbar midline and 
paralumbar structures, as well as the posterior gluteal 
musculature and greater trochanteric areas elicited a 
complaint of pain.  Flexion was performed from zero to 20 
degrees with what appeared to be primarily hip flexor 
movements.  He reported an inability to move further 
secondary to back pain.  It was noted that the appellant was 
unable to hyperextend beyond the neutral position, reporting 
pain.  Right and left lateral bending was from zero to 10 
degrees, and bilateral rotation was from zero to 10 degrees 
with all movements accompanied by complaints of pain.  It was 
reported that during the undressing portion of the 
examination, the veteran appeared to demonstrate better 
spinal flexibility.  He walked poorly on tiptoes and heels, 
reporting back pain.  He was observed to be able to get up on 
the examining table and sit with his hips flexed at 90 
degrees and his knees flexed at 90 degrees without apparent 
discomfort.  It was noted that he could bring the knees to 
the fully extended position, again without reporting 
significant pain.  Attempts at straight leg raising in the 
supine position were accompanied by complaints of significant 
low back pain at 45 degrees of hip flexion with each side 
being equal.  Further attempts at straight leg raising were 
resisted.  Attempts at flexing the hips and knees to 90 
degrees while in the supine position were also resisted, with 
complaints of back pain.  It was reported that gross muscle 
testing of the hip flexors, extensors abductors and adductors 
were approximately good.  All muscle efforts appeared to be 
symmetric from the right to left side.  Attempts at knee 
extension and flexion revealed good muscle function and were 
symmetric.  Ankle dorsiflexion and plantar flexion, foot 
inversion and eversion, great and lesser toe extension were 
also graded as good, but were accompanied by giving way 
phenomenon, bilaterally.  There was no evidence of any gross 
muscle atrophy of the thighs or calves.  Calf circumference 
was symmetric.  Reflexes in the lower extremities at the 
knees and ankles were 2-3+, and were symmetric.  Sensory 
testing of the lower extremities revealed that perception was 
intact on the right to pinwheel testing.  There were areas of 
hypesthesia to pinwheel testing over the lateral thigh on the 
left, as well as over the lateral and medial leg region, and 
over the medial, lateral and dorsal aspects of the foot.  It 
was noted that the veteran did report intact pinwheel 
perception down the posterior aspect of the left thigh, left 
foot and left leg.  

In an addendum dated later in October 2000, the examiner 
stated that X-rays from 1997 were reviewed which showed disc 
space narrowing at the L4-L5 and L5-S1 levels.  It was 
reported that MRI studies obtained in September 2000 showed 
that the L4-L5 disc space was desiccated and degenerated, and 
that there were mild end plate spurs.  There was a diffuse 
annular bulge at that level and a broadbased posterior disc 
herniation with mild flattening of the thecal sac, causing 
mild spinal canal stenosis and bilateral mild to moderate 
neuroforaminal narrowing.  At the L5-S1 level, the disc was 
also desiccated and degenerated with broadbased left 
posterolateral disc herniation.  Encroachment of the S1 nerve 
roots was noted with more involvement on the left than on the 
right side.  There was mild to moderate bilateral 
neuroforaminal encroachment at that level.  

The veteran also underwent a VA neurologic examination in 
October 2000.  It was reported that his medical records were 
reviewed and pertinent clinical history was recited.  On 
physical examination, he was observed to be in no distress.  
The motor examination revealed 5/5 strength throughout.  
Reflexes were +2 in the arms, knees and ankles.  Plantar 
response was flexor.  The sensory examination showed 
diminished pinprick sensation on the dorsum of the left foot 
and medial and lateral left lower leg when compared to the 
right.  There was some mild tenderness in the left low back 
region.  There was no muscle spasm or guarding.  It was 
reported that bending caused discomfort in the low back at 
about 45 degrees.  A diagnosis of left posterolateral disc 
herniation at L5-S1 with posterior disc herniation at L4-5 
was rendered.  The examiner stated that the veteran continued 
to have symptoms of lumbar radiculopathy, although 
objectively, motor function and reflexes were intact.  It was 
added that he did have some subjective sensory changes in the 
left lower leg which were worse with lifting. 

Legal analysis

The Board observes in this instance that the veteran's 
service-connected low back disorder has been primarily 
characterized by complaints of low back pain, limitation of 
motion, and radicular symptomatology to varying degrees, as 
well as significant degenerative and discogenic changes shown 
on X-ray.  

The Board has carefully considered the totality of the 
evidence relating to the service-connected lumbosacral spine 
disability in conjunction with the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, to include in light of functional 
impairment which may be attributed thereto with respect to 
the holding in DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995).  
It is shown that on initial postservice VA examination in 
October 1992, it was reported that low back pain was 
intermittent and that the appellant had some activity 
restrictions, but that range of motion of the back was 
practically full.  Reflexes were shown to be intact.  The 
record reflects that although an MRI in September 1994 
revealed a substantially more involved low back process, to 
include disc narrowing and desiccation at L4-5 and L5-S1, the 
findings on the ensuing VA examination in June 1997 led the 
examiner to conclude that the veteran's degenerative disc 
disease was no more than mild.  The Board notes that although 
a 50 percent reduction in range motion was reported upon 
direct examination, it was indicated that collateral 
observation when the veteran got on and off, and lay down and 
sat up on the examining table revealed good function of the 
back.  Reflexes were present and no sensory deficit was found 
despite additional complaints of occasional numbness in the 
left foot.  It was noted at that time that the veteran had 
not been prescribed any medication, although he reported 
taking Tylenol, and had not had any significant follow-up in 
this regard.  It was specifically found that it was 
improbable that there was any bladder, bowel or sexual 
dysfunction due to the mild disc process, despite the 
veteran's belief to the contrary.  

The Board finds, however, that the veteran was not shown to 
have exhibited any persistent symptoms compatible with more 
than moderate intervertebral disc syndrome when evaluated by 
the VA in 1992 and 1997.  Indeed the VA examiner in June 1997 
stated that his degenerative disc disease was mild.  The 
appellant appears to have had relatively stable low back 
function at that time despite a reported substantial 
reduction in range of motion from the time of the initial VA 
examination.  No weakness or fatigability in this regard was 
reported and it was clearly indicated that no neurologic 
dysfunction could be objectively confirmed.  Reviewing the 
clinical record in light of Fenderson, the Board finds the 20 
percent disability evaluation which has been assigned from 
the date of service discharge was appropriate in light of the 
analysis noted above.  Consequently, the only remaining 
question is whether the subsequent low back symptomatology is 
sufficient to support the assignment of a "staged" rating 
under Diagnostic Code 5293.  The Board finds in this instance 
that it does.  

The record reflects that the veteran had similar complaints 
of low back pain and radicular symptomatology on ensuing VA 
examination on March 30, 1998, but indicated that such 
symptoms had significantly increased in severity.  Physical 
examination on that occasion disclosed pertinent findings of 
severe pain on percussion and more substantially reduced 
range of motion of the back.  While the examiner opined that 
the back disorder was not severe, that there was still no 
evidence of neurologic dysfunction, and that the radicular 
features reported subjectively were not confirmed on 
objective examination, it was felt that despite some 
inconsistencies, that there had been some progression in the 
degenerative disc disease affecting the lumbosacral spine, 
and that the veteran's complaints in this regard warranted 
consideration. 

It is thus found that the veteran's symptoms as shown at the 
time of the VA examination in March 1998 were indicative of a 
more severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  On subsequent 
examination in October 2000, the veteran described his low 
back pain as constant, and it was reported that 
rehabilitation had been implemented, and that a referral had 
been made for physical therapy.  Some sensory deficit was 
elicited, in addition to severely restricted low back range 
of motion, and positive straight leg raising.  The Board 
notes that he was being followed by a private physician and 
that a number of medications had been prescribed for chronic 
low back symptomatology.  While the appellant is still shown 
to work full time, has admitted to losing no time from work 
on account of back disability, and there is some evidence of 
further discrepancy in the examination findings, the Board 
finds that given the increasing problems with pain, such 
symptoms may contribute to more functional loss, and are of 
such a recurring character that a higher rating should be 
awarded.  The Board thus finds that the appellant's 
symptomatology taken as a whole since the VA examination in 
March 1998 is more nearly consistent with severe 
intervertebral disc syndrome.  Therefore, resolving doubt in 
favor of the veteran, the Board concludes that the disability 
picture from March 30, 1998 more nearly approximates the 
criteria for a 40 percent "staged" rating under Diagnostic 
Code 5293, as well as for severe limitation of motion under 
Diagnostic Code 5292.  38 U.S.C.A. §§ 1155, 5107(a); 38 
C.F.R. §§ 3.321, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998); Fenderson.

The Board also finds, however, that although the appellant 
reported on most recent VA examination in March 2000 that he 
is bedridden for days at a time on account of low back 
symptomatology, there are still no objective findings 
substantially compatible with sciatic neuropathy for which a 
60 percent disability evaluation is warranted.  Demonstrable 
muscle spasm is not clinically evident despite the veteran's 
testimony to the contrary, and he has never been shown to 
have an absent ankle jerk.  It is found that the veteran's 
pain and reported numbness and radicular symptomatology do 
not result in his being in any acute distress characteristic 
of a pronounced attack of intervertebral disc syndrome.  
Consequently, the Board finds that he does not meet the 
criteria for a 60 percent rating under Diagnostic Code 5293.  
Although his pain appears to be a steady problem for him, it 
does not equate to his experiencing only little intermittent 
relief as required for a 60 percent rating.  The veteran 
continues to be fully employed and indeed works 12-hour 
shifts.  No postural or gait abnormality has been reported, 
and the overall clinical findings do not attest to a greater 
degree of disability.  It appears that he has not been 
substantially hampered in carrying out everyday activities 
and retains a great deal of low back function on the whole.  
Therefore, the Board concludes that a rating of 40 percent 
rating is warranted from March 30, 1998 on account of the 
problems the veteran experiences with pain and sensory 
deficit, but no more.

The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 20 percent evaluation for left 
posterolateral disc herniation at L5-S1 with posterior disc 
herniation at L4-5 from September 15, 1992 to March 29, 1998 
is denied

A 40 percent rating for left posterolateral disc herniation 
at L5-S1 with posterior disc herniation at L4-5 is granted 
from March 30, 1998, subject to controlling regulations 
governing the payment of monetary awards.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

